Citation Nr: 1817595	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Propriety of the severance of compensation under 38 U.S.C. § 1151 for residuals of cold injury to the left upper extremity.

2. Propriety of the severance of compensation under 38 U.S.C. § 1151 for residuals of cold injury to the right upper extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from January 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the Board at a February 2018 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence of record does not establish that the award of compensation under the provisions of 38 U.S.C. § 1151 for residuals of cold injuries to the left and right upper extremities was clearly and unmistakably erroneous (CUE). 


CONCLUSIONS OF LAW

1. The severance of the award of compensation for residuals of cold injury to the left upper extremity was improper.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.105, 3.361 (2017).

2. The severance of the award of compensation for residuals of cold injury to the right upper extremity was improper.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.105, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Once a benefit has been awarded, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. 38 C.F.R. § 3.105.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

The evidence that may be considered in determining whether severance is proper is not limited to the evidence before the RO at the time of the initial award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Therefore, the propriety of severance under § 3.105(d) focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that an award of compensation is clearly erroneous.

Compensation under the provisions of 38 U.S.C. § 1151 was awarded for residuals of cold injuries to the left and right upper extremities through a March 2010 rating decision.  The decision noted that the Veteran suffered cold injuries to the upper extremities, including frostbite, while he was performing assigned duties pursuant to a VA compensated work therapy (CWT) program.  In September 2011, the RO proposed to sever compensation based on CUE in the March 2010 rating decision, stating that compensation pursuant to 38 U.S.C. § 1151 requires carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA, or an event not reasonably foreseeable.  Severance of compensation was accomplished by a June 2013 rating decision based on a finding that no carelessness, negligence, etc., on part of VA is present in the instant case.  

However, the June 2013 determination severing compensation for residuals of cold injuries to the bilateral upper extremities is based on an improper application of pertinent regulations.  In this regard, claims for compensation pursuant to 38 U.S.C. § 1151 due to CWT must show that the Veteran's participation in a CWT program provided or authorized by VA proximately caused the additional disability.  The Veteran's participation in a VA-authorized CWT program at the time of his injury is well established.  The requirement of carelessness, negligence, etc., on part of VA do not apply to claims based on participation in a CWT program.  See 38 C.F.R. § 3.361(c), (d)(3) (2017).

As the June 2013 decision severing compensation for cold injuries of the bilateral upper extremities was based on an incorrect application of the law, the Board concludes that severance was improper, and compensation pursuant to 38 U.S.C. § 1151 for these disabilities must be restored.



ORDER

The severance of compensation pursuant to 38 U.S.C. § 1151 for residuals of cold injury to the left upper extremity was not proper; the appeal is granted.

The severance of compensation pursuant to 38 U.S.C. § 1151 for residuals of cold injury to the right upper extremity was not proper; the appeal is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


